Mr. Presiding Justice McSurely delivered the opinion of the court. 4. Insurance, § 421*—when claim for payment for accidental death due to blood poisoning not within policy. Under a policy of accident and health insurance, which provides for a payment to beneficiary in case of the death of insured from sickness, a provision that disability resulting from ulcers and blood poisoning shall be classified as sickness excludes any claim for payments for accidental death, where it appears that insured died from an ulcer of the foot alleged to have been due to blood poisoning as the result of a lump of coal striking insured’s foot.